        Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 1 of 18



November 12, 2019



Hon. Vernon S. Broderick

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007



Ref: United States vs Christopher Collins



Dear Judge Broderick,

I am writing to you today to share with you my personal experiences with Chris Collins. In the fall of
2002 I was presented with an opportunity to purchase a small automation company in Detroit Michigan.
I had worked.for the parent company located in Cincinnati Ohio for 24 years when management decided
to sell off their operations in Detroit. I reached out to a business associate and friend, Chuck Kolkebeck,
for his opinion and advice about a possible purchase of the Detroit operations.

Mr. Kolkebeck had owned and operated a successful industrial gearing business in the Buffalo NY area
for approximately 15 years. One of the co-owners of the business in Buffalo was Chris Collins. The
business they operated had been sold during 1998. Following the sale of their business, Mr. Kolkebeck
had retired and Chris Collins had started a venture capital business.

After Mr. Ko Ike beck reviewed the history and operations of the business that I had the opportunity to
purchase, he felt that it was a great opportunity. So much so that he asked to participate in the
purchase and helped raise capital to do so. He had also shared the opportunity with his friend and past
business associate, Chris Collins. Chris Collins contributed $350,000 for 7% and Mr. Kolkebeck
contributed $150,000 for 3% of the company stock. The deal was an Asset Purchase and a new "S" Corp
was formed to manage the company going forward. I was the majority shareholder with 42% and was .
appointed President and CEO. There were two other active shareholders that helped manage the daily
operations of the business. Chris Collins and Mr. Kolkebeck were appointed Vice Presidents but were
not active in daily operations. They were board members that assisted in annual reviews and forward
planning for the business. It was under this shareholder relationship that I had the opportunity to get to
know and work with Chris Collins.

Chris brought sound critiques and suggestions to our annual board meetings. His decades of experience
managing small businesses proved to be very helpful in shaping the path and operational plans of our
automation business in Detroit. I valued Chris's opinions and suggestions during our 12 years of co-
ownership. He contributed very positively in its growth. Especially when we moved the business from




                                                                                                   094
        Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 2 of 18



Detroit to Madison Heights, Michigan. When we purchased the business in 2003 annual sales were $3.5
M operating in a 27,000 sq . ft. facility with 34 employees. Twelve years later when we sold the business
to Lincoln Electric, annual sales had grown to $44 M operating in 120,000 sq . ft. facility with 144
employees. Chris was a key element to the successful growth of the company which provided gainful
employment, wages, health insurance, and other benefits for many local families.

I feel fortunate to have had the opportunity to work with Chris. Following our annual board meetings
from 2002 to 2014 all of our business shareholders would enjoy a dinner together. Chris would share
many of his experiences with other businesses that he was involved with as a venture capitalist. Also his
involvement and activities as Erie County Executive in NY. Chris was very proud of his positive
accomplishments in the Buffalo area and then as a New York State Representative. The logic I
experienced him using to operate businesses was always balanced and fair. His love for his family was
very clear and strong. Stories about his wife, son, and daughter were always shared at our board
meeting dinners. I am proud to call him a friend and feel fortunate to have worked with and learned
from him .

You have been given the task of determining what is a proper sentence for Chris's poor judgement and
conduct regarding the sharing of insider information about the drug company in Australia. My personal
belief is Chris's love and desire to protect his family was so strong that he put their well being ahead of
good business practice. It is my understanding that he did not take action to sell his stock and sustained
a very significant financial loss by not doing so. Based on this, greed was not a motivator for Chris's
actions. His core instinct to protect his family was. I hope you can find a fair and balanced way to take
his love for his family into consideration during your deliberations.

Thank you for considering my thoughts and positive experiences while working with and getting to know
Chris Collins. I believe him to be a good man and contributing citizen.




Branson West MO 65737




Cc: Jonathan Barr

BakerHostetler

1050 Connecticut Avenue, N.W.

Suite 1100

Washington DC 20036




                                                                                                   095
    Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 3 of 18




Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Dear Judge Broderick:

I am writing you in regards to my good friend for 40 years, Christopher C. Collins. He
has been one of the hardest workers committed to family, friends and his businesses
that I have ever known. He has always been an achiever no matter what challenge he
has been faced with. It all started with his early success of becoming an Eagle Scout
which he stayed involved with participating in jamborees while his son Cameron
achieved the same goal.

 Chris' first major business accomplishment was saving the Nuttall Gear division at
Westinghouse. When they were about to close that division he put up everything that
he owned to buy and save it's existence and many employees jobs. With his
engineering experience and dedication he grew the company successfully over the
next 15 years. Since then he has saved and grown three other failing companies. His
next challenge was running for and becoming the Erie County Executive of Buffalo,
New York. While in office he cut costs and made the county more financially stable
and a better place to live. Being the driven individual that he is he saw the opportunity
to run for Congress and was successfully elected. While serving his district he chaired
multiple committees and worked diligently for his constituents.

I know he wishes that he had not put himself in this position and is deeply sorry. He
still has a lot to offer to his family, friends and businesses and I hope you can take his
accomplishments into consideration when ruling on his future.

Sincerely yours,




William S. Grove




                                                                                       096
          Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 4 of 18




                                      Sealing Devices Inc.

TERRY S. GALANIS, JR.
   PRESIDENT & CEO




  November 1, 2019

  Hon. Vernon S. Broderick
  United States District Judge
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007



  Dear Judge Broderick;

  I know you will be hearing the case of United States v. Chris Collins. I would like
  to offer some incite into what I consider a very fine man with strong family
  values and high moral character who has unselfishly given of himself for the
  better of his employees and members of our community.

  I have known and been associated with Chris Collins for over 35 years. We met
  as members of the Young Presidents Organization, an international group of
  selected individuals who became Presidents of their organizations before the age
  of 40. Chris had just purchased the assets of a fledgling division of the
  \Afe~t!nghouse Corporation called !'h.1ta!! Gear and was turning 1t into a
  respectable company. With the purchase of the Nutall Gear he saved many jobs
  for workers who would have otherwise ended up in the unemployment line. I
  always respected him for sticking his neck out and risking everything to reinvent
  a business that would preserve good paying jobs in the community.

  When Chris decided to go into public service, he ran for County Executive, wining
  the position in his first race. Chris is a very smart man, he knew he could save
  the taxpayers of our county a tremendous amount of money by applying
  successful business principles to county government. He worked tirelessly
  uniting local businessmen and county officials to bring reform to local
  government. As Erie County Executive he was always transparent and made
  himself available to the people at any time.



                     4400 WALDEN AVENUE • LANCASTER, NEW YORK 14086 • (716) 684-7600



                                                                                        097
         Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 5 of 18




                                       -2-



Chris was a strong supporter of the University of Buffalo's "Center for
Entrepreneurial leadership." I was fortunate to have the opportunity to work
with Chris, helping various businesses navigate through change and growth to
become the best they can be.

I could go on and on about the good deeds I have personally observed in 35
years of knowing and working with Chris Collins. I would not have imposed on


 Thank you for taking the time to read this letter.


 Sincerely,


     /f~)Vd
  Terry S. Galanis Jr.      2)




                                                                               098
 Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 6 of 18




Dear Judge Broderick,

I write to you today in support of Chris Collins. I've known Chris for over twenty
years. He has repeatedly demonstrated his love for family, friends, and country.

Chris is a brilliant businessman taking otherwise floundering companies, rescuing
them and saving hundreds of quality jobs. One such company Zeptometrix
originally centered on the advancement of infectious disease diagnostics and
pharmaceutical research products. Its products are used worldwide on lifesaving
research on genetic and infections diseases. Chris believed in the investment of
technologies that reduce human suffering, he had hoped Innate Therapeutics
was one such company investing millions of his personal dollars and countless
hours of labor to ensure its success. He must have been devastated when its
failure was announced. Rational thought would be impossible under those
circumstances.

Chris has demonstrated over and over again his love for his family and especially
his children. When being with him he would gush about his son's
accomplishments, his work on physics projects in high school, the fact his son
was the youngest ever to reach Eagle Scout, and the service projects they did
together including making park benches. Boy Scouts was very important to him
he gave much of his free time in its support and raised money for its continued
success.

Chris also served the community by becoming the County Executive of Erie
County. He committed to give up his salary until the floundering county budget
and fiscal crisis could be turned around, and indeed it did under his leadership.
He continued his public service in congress.

Chris has never been deceitful, he is a loving father, and gave to the country.
His actions on this very serious offense were out of character and a result of the
devastation he felt hearing the failure of a drug trial.

I thank you for reading my letter and considering my thoughts in your judgement.

Respectfully,

Kent Chevli M.D.




                                                                                     099
        Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 7 of 18




                                             November 21, 2019



Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick:


                  Chris Collins


        I have had the privilege and honor of knowing Chris Collins for over 15 years. I first met
Chris in January 2004 when he and his son Cameron joined Boy Scout Troop 93 where my
oldest son was also a boy scout. Shortly thereafter, Chris and I began working together as
assistant Scoutmasters in support of our sons and every member of Boy Scout Troop 93. At all
times, Chris strived to be a positive role model to all of the scouts under his lead. He taught by
example and always demonstrated high moral character and integrity. Despite his busy work
schedule, Chris attended almost every scout meeting, campouts, fundraisers and many other
activities the troop was involved in. Whenever he was asked to chair any type of fundraiser, he
would always step up to the plate since he didn't like to let anyone down. He also presided over
the ceremony for when my son and other members of the troop became Eagle Scouts which was
a proud moment for all involved. To this day, the young men I've encountered in my travels
who became Eagle Scouts under both Chris Collins and my direction have made it a point to
comment on what a great influence Chris had been on them and the great role model he had been
to them. Although I ended my role as a scoutmaster a few years ago, Chris is still registered as
an assistant Scoutmaster for Boy Scout Troop 93 and continues to lead a new generation of
young men.

        It' s been my experience over these past 15 years to always see Chris doing the right thing
and abiding by the rules. For him to do otherwise is completely out of character. Over the years,
I've gained a lot of knowledge from Chris and at times looked to him for his sage advice and
have nothing but the upmost respect and admiration for him.

       I've tried to convey in this letter what a positive role model Chris Collins has been and
continues to be for many young men. Thank you for taking into consideration the positive
impact Chris has had on the many lives he has touched.




                                             rvrf «
                                              s~

                                              Ronald F. Nowak




                                                                                           100
    Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 8 of 18




To The Honorable Vernon S. Broderick

United States District Judge, Southern District

Thurgood Marshall United States Courthouse

40 Foley Square, New York, N.Y. 10007                             October 7, 2019

Dear Judge Broderick,                                             U.S. v. Chris Collins

I have known Chris Collins for two decades for his humanitarian and community service efforts.

I worked with Chris with the Kenmore Mercy Hospital Foundation for many years as he was very

generous, supportive and kind. I have helped lead the fund raising with MDA, Muscular Dystrophy

Association for 15 years. Chris and his wife Mary have come to our events, built up our reputation,

helping disabled children to go to a camp for a week and he helped us with fund raising with Chris' wife

Mary dancing to raise funds to fight Duchenne Muscular Dystrophy. I was also President for the General

Pulaski Association with Chris marching in our parades, attending many events to boost our W.N.Y.

Polonia and raising funds to boost our Polish heritage, culture and language.

I know Chris Collins to be a humble and dedicated community servant, a giver to those in need as well

as being a wonderful Dad and husband to Mary Sue. Please contact me at 716 553 5236 if you have any

questions. Thank you for allowing me to be a character reference for Chris Collins

                                                                 Respectfully Submitted by:



                                                                  Brian D. Rusk

                                   Past 12 year Board Member Kenmore Mercy Hospital Foundation

                                   20 year Muscular Dystrophy Assoc. Western New York Board Member

                                   32 year Past President ofThe General Pulaski Association, Inc.



                         , East Amherst, New York 14051
                                                                                -
                                                                                                      101
        Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 9 of 18



8 October 2019



To: Hon. Vernon S. Broderick
    U.S. District Judge
   Southern District of New York
   Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, New York 10007

Re: Christopher Collins

Dear Judge Broderick,

As the presiding Judge on the case of U.S. Representative Chris Collins I wish to express to you my
profound regret concerning the recent conviction of Chris and his son Cameron Collins. I have been
acquainted with Chris since January of 2015 when I was sworn in as a fellow Congressman in the U.S.
House of Representatives. I know with certainty that both Chris and Cameron are extremely remorseful
for their actions.

My wife and I got to know Chris and Cameron well as traveling companions on a congressional
delegation trip in May 2017 that was sponsored by the House Science, Space and Technology
Committee to the Arctic in Alaska and Greenland. We observed and learned about research on climate
change at several of our federal installations and facilities above the Arctic Circle. We had firsthand
communication with the scientists who live and work there. We found both Chris and Cameron to be
extremely congenial and intelligent taking a great interest in the data and information on the problems
we face as a result of the changes in our climate. We commenced our trip as acquaintances and we
returned as friends.

Chris has spent many years in service to his community, county and his congressional district. While I
would never minimize Chris's and Cameron's illegal transactions I would just ask for your greatest
consideration and mercy in the sentencing phase of their case and that you would please take into
account Chris's service to his country and Cameron's youthfulness in their sentences.

Thank you for your consideration.

Sincerely,




-
U.S. Congressman, Texas District 36

Woodville, TX 75979




                                                                                                  102
            Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 10 of 18

R Cole Bergan

Amherst, NY 14226




Hon. Vernon S Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007



                Dear Judge Broderick,

                I have known Chris Collins for thirty three years both on a professional basis
                and as a friend. Chris and I both belonged to the Young Presidents Organization
                which provided me with insights into how Chris handles his business issues and
                how he deals with people. I am a business owner and have run a number of
                businesses during this period. I know Chris to be dedicated to the community
                and I know of a number of cases were he has helped friends of his family
                when they were having difficult times both financially and with his
                personal guidance.

                I have known Chris to be dedicated to serving the community in his dedication to
                the Boy Scouts and to his goal of public service to the community as County Executive
                as well a serving in Congress. He has worked with a number of local companies
                helping them through difficult times in their various businesses.

                I know Chris is dedicated to his family and I know he is very remorseful for how
                his actions have affected his wife and children. I know that Chris is also very
                disappointed in himself in that his actions are counter to the culture that he
                was trying to create in the community.

                Thank you for your consideration.

                Respectfully




                                                                                                   103
     Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 11 of 18




                                                     Lewiston, N. Y 14092

October 9, 2019

Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, N. Y. 10007

Re: United States v. Christopher Collins

Dear Judge Broderick,
I have known Chris Collins for over twenty years having met him while in
graduate school at the University of Buffalo. Part of my curriculum was to
select a mentor from a large book of entrepreneurial volunteers to assist in
my course work and hopefully keep as a mentor and resource as my career
and business developed. All that occurred as I developed a continual
friendship with Chris that I cherish today. From the onset Chris was very
charitable with his time in learning about my business, taking me to his
different businesses and me learning about them and from them. He
accepted my phone calls and spent whatever time was needed to sort
through the challenge(s) of the day. Due to his time and experience in the
business community of Western New York he was able to introduce me to
many people and businesses that helped mine or that mine was able to
assist. All his efforts were useful to me and my business as I was able to
not only keep the business going but grew it as well keeping over ninety
people employed. I had taken over a business that was a consolidation of
three competitors which twelve months in was failing. Chris, experienced in
consolidating businesses was very helpful mentoring me through some
difficult challenges and opening paths to growth. The employees of the
company including me were very fortunate to have him cross our paths.
       But the best part of my relationship with Chris is personal. We got to
know each other through dialogues, lunches, at times golf, dinners or
charity events. Sometimes just an isolated phone call to see how each of
us was. As our lives took their courses we remained in touch even with his



                                                                       104
     Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 12 of 18




Re: United States v. Christopher Collins                       Page 2 of 2

hectic schedule as Erie County, New York Executive and his role as
Representative of the twenty-seventh New York District to the United States
House of Representatives. I am very grateful for the opportunity to have
met Chris many years ago and thankful for his friendship as our years go
on.
In closing Judge, like many that know and respect Chris, I was stunned by
the revelations for which he is accused and now plead guilty to. I know him
as a kind and decent man, helpful to so many. I believe in my heart that in
his business and civic career his aim was to help and make our region
better. His record does speak to that.

Sincerely & Respectfully,


~/J,~
August A. lacovitti




                                                                     105
     Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 13 of 18




                                                    Brian J. Lipke

                                               Derby, New York 14047




October 9, 2019




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re: United States v. Christopher Collins


Dear Judge Broderick,


My name is Brian Lipke. My family has deep and long roots in Western New York. I am a recognized member of
the business community, having built an international business with headquarters in Western New York as Chairman
and Chief Executive Officer of Gibraltar Industries, Inc.


I am a former Chairman of the Peace Bridge Authority and the Buffalo Fiscal Stability Authority. I also served on
the Erie County Fiscal Stability Authority until 2017. I have served on several not-for-profit Boards such as Women
and Children's Hospital, Kaleida Health, The Buffalo Niagara Partnership, Elmwood Franklin School, the Albright-
Knox Art Gallery, Daemen College, and was a past Chairman of the YMCA of Western New York. I have
established an unblemished reputation which I value and protect. As a result I am very selective in writing letters of
support or recommendation as either is a direct reflection on my reputation.


I am writing this letter of support for Chris Collins with those thoughts in mind. I first met Chris through my
membership in Young Presidents Organization (circa 1995) which provided opportunities to interact on a social
basis. I supported Chris's decision to enter into politics when he ran and won County Executive of Erie County. I
supported his campaign and post-election and was part of his unofficial "kitchen cabinet". I helped Chris with
guidance and insight into issues facing the county. This role last approximately 4 years. During that time I
interacted with Chris regularly and in addition we played golf together on several occasions.


I state all of the above to substantiate the depth and time frame of my interaction with Chris. As a result of the
length and multifaceted nature ofmy involvement with Chris I feel that I know him fairly well and have formed the
following opinions which I submit for your consideration.


I hold Chris in high regards as a father. He has always encouraged his children to lead lives of substance,
accomplishment and with a concern for the lives of others. Something Chris was very proud to have earned as a
young man was the rank of Eagle Scout. He felt that helped groom him into the man that he was. Chris encouraged
his own son to become an Eagle Scout. Chris's son also earned the rank of Eagle Scout in less time that it took him,
which made Chris a very proud father.



                                                                                                                   106
As a business man Chris has a long list of successful ventures to his credit. He has a strategic ability to spot
opportunities and an ability to focus on efficient day to day management. A unique and diverse set of talents.
     Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 14 of 18
It was this unique set of skills and the process driven management approach that attracted me to support Chris's
campaign and ultimately join his advisory group post-election. Chris's focus was to root out inefficiencies and to
improve the quality of services provided to tax payers. At first it was low hanging fruit, like reviewing which
county employees had county paid cell phones and access to county transportation and various expense accounts.
 Resulting and requiring employees to substantiate their need to have these items that the county paid for. These
initiatives saved tax payer dollars, however most critically these initiatives established a much more business-like
approach to manage day to day operations. Following that initial exercise every contract with external vendors was
reviewed from a cost and appropriateness perspective which saved additional tax payer dollars. To lead by example
Chris drove his own car to and from work and to campaign events in addition taking a $1.00 pay check per year. He
was early to arrive at the office and last to leave.


Chris was good representative for our District, many people from WNY whom I have spoken with are disappointed
and saddened that they are losing a hard working representative.


The recent series of events regarding Innate Immunotherapeutics has been deeply humbling to Chris. He believed
the company was going to find a cure for the debilitating disease Multiple Sclerosis and in the process be a lucrative
venture. The company's product not receiving the FDA approval resulted in a lapse in judgement that Chris
sincerely regrets. He should have known better and his recent public statements show his remorse and regret. It is
most unfortunate that a spur of the moment decision will be what is most prominently remembered of Chris.


I tender to you this background information to provide a somewhat broader and deeper base of information for your
deliberations relative to the Chris Collins matter before you.


Respectfully Submitted,




                                \
Brian J. Lipke




                                                                                                               107
··----   -------------------- -------------------- ----
                  Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 15 of 18




           Honorable Renee L. Ellmers

           Dunn, North Carolina 28334

           October 15, 2019

           RE: United States v. Christopher Collins

           Honorable Vernon S. Broderick
           United States District Judge
           Southern District of New York
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

           Dear Judge Broderick,

           I am writing you on behalf of my friend Chris Collins or as I often referred "the gentleman from New
           York".

           We served together in the U.S. House of Representatives from 2013 - 2016 in the Republican Caucus
           and on the Energy & Commerce Committee.

           On many occasions I saw how much Chris cared and how hard he worked for those that elected him.
           Whether it was on the House Floor for votes or in the committee room speaking with passion describing
           a constituent's issue, he always showed a deep level of concern and resolve to make it right.

           While in Congress I also had the opportunity to spend time with Chris with his wife Mary Sue and
           witness their loving relationship and commitment to their family.

           Your Honor, I know the crime my friend has committed is very serious and I believe he is taking
           responsibility and for his actions.

           It is my hope that you will consider the factors mentioned in my letter of support when considering his
           sentence.




           ~;;z:ret~
           Very Respectfully,




           Hon. Renee L. Ellmers




                                                                                                              108
       Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 16 of 18




                                                                            Philip M Corwin

                                                                            Naples, Florida 34105

                                                                            October 16, 2019



Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007



Dear Judge Broderick,

In 1996 I moved into the Spaulding Lake neighborhood in Clarence, NY. Chris Collins was my neighbor
and we became friends. We golfed together at the same Country Club, skied in Ellicottville and our
children attended both public and private school together. I knew Chris long before he was a politician.
Our friendship has lasted over 20 years.

I always found Chris fascinating, especially as a businessman. He is the epitome of the "glass is half full".
Chris had a "can do" attitude that was beyond positive and it seemed he could make any business
successful. Chris turned around many struggling businesses which are still succeeding today. As a result,
he created a lot of jobs. Some of his businesses did not prosper but it was not for lack of effort. One of
those companies was Innate Therapeutics in which I had invested along with a lot of Chris' friends and
neighbors.

Chris believed Innate would succeed to a fault. As one of our friends told me, who is a prominent doctor
in Buffalo, until a controlled test is done on a drug there is no way to know if it will succeed. The
executives running Innate were sharing all kinds of anecdotal stories of success, treating patients
compassionately but I was prepared for a failure because I knew that was a very real possibility. I don't
think Chris was prepared for such an outcome. It had to be devasting when Chris learned of the drugs
failure and I would guess a very emotional moment.

Given that framework, learning something had failed despite investing millions of dollars and years of
work probably meant Chris was not thinking clearly.

On a personal level, Chris was a devoted father and very hard working. I recall him telling me how he
stayed up until 2:00 am helping his daughter complete a paper, she was an undergraduate at the time,
the night before he gave the State of the County address. He helped his son build school projects and
participated in the Boy Scouts with Cameron. Despite his drive to be County Executive, a Congressman
and a successful businessman he. always devoted time to his children.

Chris was willing to roll up his sleeves and work. I served as his Treasurer when he was County Executive
and if there were questions he would spend the time to help me figure out what information was
missing or wrong. I served on his advisory board when he was County Executive and Vice Chair of the




                                                                                                     109
       Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 17 of 18



Erie County Industrial Agency. He got his friends excited about what he was doing and many of us got
involved. He cleaned up a fiscal mess in Erie County and never really got credit for the job he did.
Through all of this he convinced my wife to run for the New York State Assembly and with no political
experience she won. She served 8 years and Chris was instrumental in helping make that happen. Chris
wanted more businesspeople in government because he believed they would do a better job serving the
people.

Despite being wealthy he was a humble guy in the sense that he drove a modest car and always flew
coach. He collected Beanie Babies when our kids were little. He probably still has that collection
somewhere. I remember him telling me he got a great buy on a particular Beanie Baby, online, from a 10
year old kid somewhere in the United States. He collected Beanie Babies probably with as much
enthusiasm as he did running for Congress.

At the end of the day Chris was a hard charging businessman, a devoted family man, a successful
politician and a person in my opinion that just had an enthusiasm for life. He did a lot for the community
he lived in by creating jobs using his own money, turning the County's finances around and working hard
for his constituents in Congress. I find it hard to believe that Chris finds himself in this situation. If you
look at Chris' life in totality it certainly isn't defined by what I think must have been a momentary lapse
in judgement. Beyond that I'm at a loss for words, except to say this is a tragedy.

Thank you, your Honor, for considering my letter.



Respectfully,


 ___oY-vcQ_
Philip M Corwin




                                                                                                     110
      Case 1:18-cr-00567-VSB Document 149-6 Filed 01/07/20 Page 18 of 18




                        Michael H. Ranzenhofer


                                             November 1, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                              RE:     UNITED STATES v. CHRISTOPHER COLLINS

Dear Judge Broderick:

Over the last twelve years, I have interacted with Chris Collins in a professional, political and
personal capacity. I met Chris in 2007, when I was an Erie County Legislator and he was
running for County Executive. We served together in County government and that relationship
continued when I was elected to the New York State Senate in 2008 and Chris was elected to
Congress in 2010.

In our respective positions, representing the same communities and constituents, we attended
many of the same community and political events. The Chris Collins I observed and worked
with was a hard working representative who was concerned and cared about the people he
represented. One such recent event we attended was the Upward Bound Program on July 8,
2019 at Genesee Community College, where we met with and spoke to many students working
to improve their lives and educational skills. Chris was engaging, listened well and imparted
common sense advice and encouragement which the students were excited to receive. This
recent event typified the Chris Collins I know and observed at the many community events we
attended.

Chris Collins committed a very serious breach of the public's trust. I have not observed any
similar activities over the last decade and believe the embarrassment and shame he brought upon
himself and his family will live with him for the rest of his life.




                                                                                           111
